 
Exhibit 10.1
 
VOTING SUPPORT AGREEMENT
This VOTING SUPPORT AGREEMENT is dated as of June 19, 2011 (this “Agreement”)
and by and among Tech Full Electric Company Limited, a Cayman Islands exempted
company with limited liability (“Parent”), Harbin Electric, Inc., a Nevada
corporation (the “Company”), and the stockholders of the Company listed on
Schedule A hereto (each a “Stockholder” and collectively, the
“Stockholders”).  Capitalized terms used but not defined herein shall have the
meanings ascribed them in the Merger Agreement (defined below).
 
RECITALS
 
WHEREAS, concurrently herewith, Parent, Tech Full Electric Acquisition, Inc., a
Nevada corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”) pursuant to which Merger Sub will merge with and into the Company,
with the Company continuing as the surviving corporation (the “Merger”);
 
WHEREAS, each Stockholder is the “beneficial owner” (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of such shares
of common stock, par value $0.00001 per share, of the Company (“Shares”) as set
forth opposite such Stockholder’s name on Schedule A hereto (with respect to
each Stockholder, the “Owned Shares”) and agrees hereby to take certain actions
with respect to the Owned Shares and any additional Shares of which such
Stockholder acquires beneficial ownership after the date hereof, including,
without limitation, by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
shares, or upon exercise or conversion of any securities (such additional
Shares, together with such Stockholder’s Owned Shares, such Stockholder’s
“Covered Shares”);
 
WHEREAS, certain Stockholders party hereto intend and are obligated to
contribute their Covered Shares to Parent in exchange for newly issued shares of
Tianfu Investments Limited, a Cayman Islands exempted company with limited
liability and the parent company of Parent, prior to the consummation of the
Merger pursuant to the contribution agreement entered into in connection with
the Merger Agreement (the “Contribution Agreement”);
 
WHEREAS, in order to induce Parent, the Company, and Merger Sub to enter into
the Merger Agreement and consummate the transactions contemplated thereby,
including the Merger, the Stockholders are entering into this Agreement; and
 
WHEREAS, the Stockholders acknowledge that Parent, the Company, and Merger Sub
are entering into the Merger Agreement in reliance on the representations,
warranties, covenants and other agreements of the Stockholders set forth in this
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
the Company, and the Stockholders hereby agree as follows:
 
1.           Agreement to Vote.  Prior to the Termination Date (as defined
herein), each Stockholder irrevocably and unconditionally agrees that he, she,
or it shall at any meeting of the stockholders of the Company (whether annual or
special and whether or not an adjourned or postponed meeting), however called,
or in connection with any written consent of stockholders of the Company
(a) when a meeting is held, appear at such meeting or otherwise cause such
Stockholder’s Covered Shares to be counted as present thereat for the purpose of
establishing a quorum, and respond to each request by the Company or Special
Committee for written consent, if any, (b) vote (or consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all such Stockholder’s Covered Shares in favor of
the adoption of the Merger Agreement and approval of the principal terms of the
Merger, and any other matters necessary for consummation of the Merger and the
other transactions contemplated in the Merger Agreement and (c) vote (or
consent), or cause to be voted at such meeting (or validly execute and return
and cause such consent to be granted with respect to), all such Stockholder’s
Covered Shares against (1) any Acquisition Proposal (other than an Acquisition
Proposal adopted and recommended to the Company's stockholders by the Company
Board, acting upon the recommendation of the Special Committee) or (2) any
action, proposal, transaction or agreement that would, based on advice of
counsel, reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or of such Stockholder under this Agreement, in each
case, except as required in accordance with the terms and conditions of the
Merger Agreement.
 
2.           Grant of Irrevocable Proxy; Appointment of Proxy.
 
(a)           EACH STOCKHOLDER HEREBY GRANTS TO, AND APPOINTS, THE COMPANY, THE
SPECIAL COMMITTEE, AND ANY OTHER DESIGNEE OF THE COMPANY, EACH OF THEM
INDIVIDUALLY, SUCH STOCKHOLDER’S IRREVOCABLE (UNTIL THE TERMINATION DATE) PROXY
AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE THE COVERED
SHARES AS INDICATED IN SECTION 1.  EACH STOCKHOLDER INTENDS THIS PROXY TO BE
IRREVOCABLE (UNTIL THE TERMINATION DATE) AND COUPLED WITH AN INTEREST AND WILL
TAKE SUCH FURTHER ACTIONS OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY
TO EFFECTUATE THE INTENT OF THIS PROXY, AND HEREBY REVOKES ANY PROXY PREVIOUSLY
GRANTED BY SUCH STOCKHOLDER WITH RESPECT TO THE COVERED SHARES (THE STOCKHOLDER
REPRESENTING TO THE COMPANY THAT ANY SUCH PROXY IS NOT IRREVOCABLE).
 
(b)           The proxy granted in Section 2(a) shall automatically expire upon
the termination of this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
3.           No Inconsistent Agreements. Each Stockholder hereby covenants and
agrees that, except as contemplated by this Agreement, neither such Stockholder
nor any of his, her, or its Affiliates (a) has entered into, nor shall any of
them enter into at any time prior to the Termination Date, any voting agreement
or voting trust with respect to any Covered Shares and (b) has granted, nor
shall any of them grant at any time prior to the Termination Date, a proxy or
power of attorney with respect to any Covered Shares, in either case, which is
inconsistent with such Stockholder’s obligations pursuant to this Agreement.
 
4.           Termination.  This Agreement shall terminate upon the earliest of
(a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with its terms and (c) the written agreement of Parent and the
Company to terminate this Agreement (such earliest date being referred to herein
as the “Termination Date”); provided, that the provisions set forth in
Sections 12 to 27 shall survive the termination of this Agreement; provided
further, that any liability incurred by any party hereto as a result of a breach
of a term or condition of this Agreement prior to such termination shall survive
the termination of this Agreement.
 
5.           Representations and Warranties of Stockholders.  Each Stockholder,
severally and not jointly, hereby represents and warrants to the Company and
Parent as follows:
 
(a)           Such Stockholder is the beneficial owner of, and has good and
valid title to, the Covered Shares, free and clear of Liens other than as
created by this Agreement or the Contribution Agreement.  Such Stockholder has
sole voting power, sole power of disposition, sole power to demand dissenter's
rights and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Covered Shares, with no
limitations, qualifications or restrictions on such rights, subject to
applicable United States federal securities Laws, Laws of the State of Nevada
and Laws of the People’s Republic of China and the terms of this Agreement and
the Contribution Agreement.  As of the date hereof, other than the Owned Shares,
such Stockholder does not own, beneficially or of record, any securities of the
Company or any direct or indirect interest in any such securities (including by
way of derivative securities).  The Covered Shares are not subject to any voting
trust agreement or other Contract to which such Stockholder is a party
restricting or otherwise relating to the voting or Transfer of the Covered
Shares other than the Contribution Agreement.  Such Stockholder has not
appointed or granted any proxy or power of attorney that is still in effect with
respect to any Covered Shares, except as contemplated by this Agreement.

 
3

--------------------------------------------------------------------------------

 
 
(b)           Each such Stockholder which is an entity is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
formation and has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; each such Stockholder who is
a natural Person has full legal power and capacity to execute and deliver this
Agreement and to perform such Stockholder’s obligations hereunder.  This
Agreement has been duly and validly executed and delivered by such Stockholder
and, assuming due authorization, execution and delivery by Parent and the
Company, constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at Law).  If such Stockholder is married, and any of the Covered Shares of
such Stockholder constitute community property or otherwise need spousal or
other approval for this Agreement to be legal, valid and binding, this Agreement
has been duly and validly executed and delivered by such Stockholder’s spouse
and, assuming due authorization, execution and delivery by Parent and the
Company, constitutes a legal, valid and binding obligation of such Stockholder’s
spouse, enforceable against such Stockholder’s spouse in accordance with its
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at Law).
 
(c)           Except for the applicable requirements of the Exchange Act, (i) no
filing with, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary on the part of such Stockholder for the
execution, delivery and performance of this Agreement by such Stockholder or the
consummation by such Stockholder of the transactions contemplated hereby and
(ii) neither the execution, delivery or performance of this Agreement by such
Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby nor compliance by such Stockholder with any of the
provisions hereof shall (A) conflict with or violate any provision of the
organizational documents of any such Stockholder which is an entity, (B) result
in any breach or violation of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on property or assets of such Stockholder
pursuant to, any Contract to which such Stockholder is a party or by which such
Stockholder or any property or asset of such Stockholder is bound or affected,
or (C) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to such Stockholder or any of such Stockholder’s properties or
assets.
 
(d)           There is no action, suit, investigation, complaint or other
proceeding pending against any such Stockholder or, to the knowledge of such
Stockholder, any other Person or, to the knowledge of such Stockholder,
threatened against any Stockholder or any other Person that restricts or
prohibits (or, if successful, would restrict or prohibit) the performance by
such Stockholder of its obligations under this Agreement.
 
(e)           Such Stockholder understands and acknowledges that the Company is
entering into the Merger Agreement in reliance upon such Stockholder’s execution
and delivery of this Agreement and the representations and warranties of such
Stockholder contained herein.

 
4

--------------------------------------------------------------------------------

 
6.           Representations and Warranties of the Company and Parent.
 
(a)           The Company hereby represents and warrants to Parent and each
Stockholder that (i) the Company has all necessary corporate power and authority
to execute, deliver and perform its obligations under this Agreement, (ii) the
execution and delivery of this Agreement and the consummation by the Company of
the transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action on the part of the Company, and
(iii) no other corporate proceedings on the part of the Company are necessary to
approve this Agreement or to consummate the transactions contemplated hereby.
 
(b)           Parent hereby represents and warrants to the Company and each
Stockholder that (i) Parent has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Agreement, (ii) the
execution and delivery of this Agreement and the consummation by Parent of the
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action on the part of Parent, and (iii) no
other corporate proceedings on the part of Parent are necessary to approve this
Agreement or to consummate the transactions contemplated hereby.
 
7.           Certain Covenants of Stockholder.  Each Stockholder, severally and
not jointly, hereby covenants and agrees as follows:
 
(a)           Prior to the Termination Date, and except as contemplated hereby,
such Stockholder shall not (i) tender any Covered Shares into any tender or
exchange offer, (ii) sell (constructively or otherwise), transfer, pledge,
hypothecate, grant, encumber, assign or otherwise dispose of (collectively
“Transfer”), or enter into any contract, option, agreement or other arrangement
or understanding (other than the Contribution Agreement) with respect to the
Transfer of any of the Covered Shares or beneficial ownership or voting power
thereof or therein (including by operation of Law), (iii) grant any proxies or
powers of attorney, deposit any Covered Shares into a voting trust or enter into
a voting agreement with respect to any Covered Shares, or (iv) knowingly take
any action that would make any representation or warranty of such Stockholder
contained herein untrue or incorrect or have the effect of preventing or
disabling such Stockholder from performing its obligations under this
Agreement.  Any purported Transfer in violation of this provision shall be
void.  Such Stockholder further agrees to authorize and request the Company to
notify the Company’s transfer agent that there is a stop transfer order with
respect to all of the Covered Shares and that this Agreement places limits on
the voting of the Covered Shares.  If so requested by the Company, such
Stockholder agrees that the certificates representing the Covered Shares shall
bear a legend stating that they are subject to this Agreement and to the
irrevocable proxy granted in Section 2(a).
 
(b)           Prior to the Termination Date, such Stockholder shall promptly
notify the Company of the number of any new Shares with respect to which
beneficial ownership is acquired by such Stockholder, including, without
limitation, by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
shares, or upon exercise or conversion of any securities of the Company, if any,
after the date hereof.  Any such Shares shall automatically become subject to
the terms of this Agreement, and Schedule A shall be deemed adjusted
accordingly.

 
5

--------------------------------------------------------------------------------

 
 
8.           Stockholder Capacity.  This Agreement is being entered into by each
Stockholder solely in his, her, or its capacity as a stockholder of the Company,
and nothing in this Agreement shall restrict or limit the ability of any
Stockholder who is a director or officer of the Company from discharging (in his
or her capacity as a director or officer) his or her fiduciary duties to the
other stockholders of the Company under applicable Law; provided that nothing in
this Section 8 shall relieve or be deemed to relieve such Stockholder from his
or her obligations under Section 1.
 
9.           Waiver of Dissenter’s Rights.  Each Stockholder hereby waives any
rights of appraisal or rights to dissent from the Merger that such Stockholder
may have under the NRS.
 
10.         Disclosure.  Each Stockholder hereby authorizes Parent and the
Company to publish and disclose in any announcement or disclosure required by
the SEC and in the Proxy Statement such Stockholder’s identity and ownership of
the Covered Shares and the nature of such Stockholder’s obligations under this
Agreement.
 
11.         Further Assurances.  From time to time, at the request of the
Company and without further consideration, each Stockholder shall take such
further action as may reasonably be necessary or desirable to consummate and
make effective the transactions contemplated by this Agreement.
 
12.         Non-Survival of Representations and Warranties.  The representations
and warranties of the Stockholders contained herein shall not survive the
Closing.
 
13.         Amendment and Modification.  This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed on behalf of each party and
otherwise as expressly set forth herein, and to admit as Stockholder-parties to
this Agreement any persons who become party to the Contribution Agreement after
the date hereof, which admissions shall be effective, with no further action
required on the part of any other party hereto, on execution by such persons of
signature pages to the Contribution Agreement.
 
14.         Waiver.  No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder.  Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.

 
6

--------------------------------------------------------------------------------

 
 
15.         Notices.  All notices and other communications hereunder shall be in
writing (in both the English and Chinese languages) and shall be deemed duly
given (a) on the date of delivery if delivered personally, or if by facsimile or
e-mail, upon written confirmation of receipt by facsimile or e-mail, (b) on the
first Business Day following the date of dispatch if delivered utilizing a
next-day service by a recognized next-day courier, or (c) on the earlier of
confirmed receipt or the fifth Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid.  All notices hereunder shall be delivered to the addresses set forth
below or, with respect to the Stockholders, on Schedule A, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:
 
(i)            If to a Stockholder, in accordance with the contact information
set forth next to such Stockholder’s name on Schedule A.
 
(ii)           If to Parent:
 
c/o Harbin Electric, Inc.
No. 9 Ha Ping Xi Lu,
Ha Ping Lu Ji Zhong Qu
Harbin Kai Fa Qu,
Harbin,
People’s Republic of China
150060
Attention: Mr. Tianfu Yang
Facsimile: +86 (451) 8611 6769


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
30th Floor, China World Office 2
1 Jianguomenwai Avenue
Beijing 100004, PRC
Attention: Michael V. Gisser
     Peter X. Huang
Facsimile: +86 10 6535 5577
E-mail:  Michael.Gisser@skadden.com
 Peter.Huang@skadden.com
 
(iii)           If to the Company:
 
Harbin Electric, Inc.
No. 9, Ha Ping Xi Lu, Ha Ping Lu Ji Zhong Qu
Harbin Kai Fa Qu, Harbin, China 150060
Attention:  Mr. Tianfu Yang and Ms. Christy Shue
Facsimile:  +86 451 8611 6769
E-mail:  manager@tech-full.com
              cshue@harbinelectric.com

 
7

--------------------------------------------------------------------------------

 


with a copy (which shall not constitute notice) to:


Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067
Attention:  Jonathan K. Layne
Facsimile:  (310) 552-7053
E-mail:  JLayne@gibsondunn.com


and


Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention: Angela Dowd
Facsimile: (646) 514-2919
E-mail: ADowd@loeb.com
 
16.         Entire Agreement.  This Agreement (together with the Merger
Agreement and the Contribution Agreement to the extent referred to in this
Agreement) constitutes the entire agreement, and supersedes all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties with respect to the subject matter hereof and thereof.
 
17.         No Third-Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement,
except as specifically set forth in this Agreement.
 
18.         Governing Law.  This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal Laws
of the State of Nevada, without regard to the Laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Nevada.

 
8

--------------------------------------------------------------------------------

 
 
19.         Submission to Jurisdiction.  Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its Affiliates against any other party or its Affiliates
shall be brought and determined in the courts of the State of Nevada located in
Clark County, Nevada or the federal courts of the United States of America
located in Clark County, Nevada.  Each of the parties hereby irrevocably submits
to the exclusive jurisdiction of the aforesaid courts for itself and with
respect to its property, generally and unconditionally, with regard to any such
action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby.  Each of the parties agrees not to commence or
maintain any action, suit or proceeding relating thereto except in the courts
described above, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in Nevada as
described herein.  Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient.  Each of the parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the courts in Nevada as described herein for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper, or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
 
20.         Assignment; Successors.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
permitted assigns.
 
21.         Enforcement.  The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court of the State of Nevada located in Clark County, Nevada or any
federal court located in Clark County, Nevada, this being in addition to any
other remedy to which such party is entitled at Law or in equity.  Each of the
parties hereby further waives (i) any defense in any action for specific
performance that a remedy at Law would be adequate, and (ii) any requirement
under any Law that a party seeking equitable relief hereunder post security as a
prerequisite to obtaining such equitable relief.  The rights of the Company
hereunder may be enforced by the Special Committee.
 
22.         Severability.  Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 
9

--------------------------------------------------------------------------------

 
 
23.         Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
24.         Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party; provided, however, that if any of
the Stockholders fails for any reason to execute, or perform their obligations
under, this Agreement, this Agreement shall remain effective as to all parties
executing this Agreement.
 
25.         Confidentiality.  The Stockholders (other than Abax Lotus Ltd. and
Abax Nai Xin A Ltd.) agree (a) to hold any non-public information regarding this
Agreement and the Merger in strict confidence and (b) except as required by Law
or legal process not to divulge any such non-public information to any third
Person.
 
26.         Headings. The section headings contained in this Agreement are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
27.         No Presumption Against Drafting Party.  Each of the parties to this
Agreement acknowledges that it has been represented by independent counsel in
connection with this Agreement and the transactions contemplated by this
Agreement.  Accordingly, any rule of Law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.
 
[The remainder of this page is intentionally left blank.]

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Parent, the Company, and the Stockholders have caused to be
executed or executed this Agreement as of the date first written above.


PARENT
 
TECH FULL ELECTRIC COMPANY
LIMITED,
a Cayman Islands exempted company
   
By:
/s/ Tianfu Yang
Name:  Tianfu Yang Title:   Director



COMPANY
   
By:
/s/ Boyd. R. Plowman
Name: Boyd. R. Plowman Title: Chairman, Special Committee of the Board of
Directors

 

 
STOCKHOLDERS:
      /s/ Tianfu Yang  
Tianfu Yang
     
/s/ Tianli Yang
 
Tianli Yang
     
/s/ Zedong Xu
 
Zedong Xu
     
/s/ Suofei Xu
 
Suofei Xu
     
/s/ Lanxiang Gao
 
Lanxiang Gao

 
[Signature Page to Voting Support Agreement]

 
 

--------------------------------------------------------------------------------

 



 
HERO WAVE INVESTMENTS LIMITED
     
By:
/s/ Tianfu Yang
 
Name: Tianfu Yang
 
Title: Director

 
[Signature Page to Voting Support Agreement]

 
 

--------------------------------------------------------------------------------

 



 
ABAX LOTUS LTD.
     
By:
/s/ Donald Xiang Dong Yang
 
Name: Donald Xiang Dong Yang
 
Title: Director




 
ABAX NAI XIN A LTD.
     
By:
/s/ Donald Xiang Dong Yang
 
Name: Donald Xiang Dong Yang
 
Title: Director

 
[Signature Page to Voting Support Agreement]

 
 

--------------------------------------------------------------------------------

 


Schedule A


Stockholder Name
 
Address
Facsimile
 
Owned Shares
 
Tianfu Yang
 
c/o Harbin Electric, Inc.
No. 9, Ha Ping Xi Lu
Ha Ping Lu Ji Zhong Qu, Harbin, PRC 150060
+86 (451) 8611 6769
    7,000,000  
Hero Wave Investments Limited
 
Xi Yuan 17-5, Wan Cheng Hua Fu,
Wan Liu Xi Lu, Hai Dian Qu,
Beijing, China 100089
+86 (451) 8611 6769
    2,633,354  
Tianli Yang
 
c/o Harbin Electric, Inc.
No. 9, Ha Ping Xi Lu
Ha Ping Lu Ji Zhong Qu, Harbin, PRC 150060
+86 (451) 8611 6769
    500,000  
Zedong Xu
 
c/o Harbin Electric, Inc.
No. 9, Ha Ping Xi Lu
Ha Ping Lu Ji Zhong Qu, Harbin, PRC 150060
+86 (451) 8611 6769
    350,000  
Suofei Xu
 
c/o Harbin Electric, Inc.
No. 9, Ha Ping Xi Lu
Ha Ping Lu Ji Zhong Qu, Harbin, PRC 150060
+86 (451) 8611 6769
    400,000  
Lanxiang Gao
 
c/o Harbin Electric, Inc.
No. 9, Ha Ping Xi Lu
Ha Ping Lu Ji Zhong Qu, Harbin, PRC 150060
+86 (451) 8611 6769
    120,000  
Abax Lotus Ltd.
 
c/o Abax Global Capital (Hong Kong) Limited
Attention: Donald Xiang Dong Yang
Two International Finance Centre
Suite 6708, 8 Finance St., Central, Hong Kong
+(852) 3602 1700
    1,225,553  
Abax Nai Xin A Ltd.
 
c/o Abax Global Capital (Hong Kong) Limited
Attention: Donald Xiang Dong Yang
Two International Finance Centre
Suite 6708, 8 Finance St., Central, Hong Kong
+(852) 3602 1700
    466,467  

 
[Schedule A to Voting Support Agreement]

 
 

--------------------------------------------------------------------------------

 